Title: Baron von Steuben’s Plan for Disbanding the Army, October 1783
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: 

Translationc. October 1783
                        
                        l. The Period being fixed for the dismission of the Army—it will be necessary to adjust the accounts of the
                            Officers and Soldiers from the 1st of January 1783 to that Period.
                        2. As that Period will be more or less retarded as well to give time for the settlement of accounts as to
                            make other necessary arrangements—The Officers and Soldiers shall receive their Pay, Rations and every other Emolument up
                            to that period.
                        3. But as many Officers will desire to attend to their particular affairs so soon as possible after the
                            Proclamation of Peace—this permission shall be granted them on their settling their accounts up to the day of their
                            departure and to enable them to go home. One months Pay shall be paid to them.
                        N.B. it seems just that each Officer and Soldier should receive Pay and Subsistence to the day of their
                            arrival in their own State.
                        4. Those Officers who agree to remain with their Corps till the period fixed for the general discharge of the
                            Army shall enjoy Pay & Subsistence till the time of their dismission and they shall receive Three Months Pay
                            before their departure.
                        5. The Soldiers engaged for the War can not on any pretence be retained against their inclination after the
                            proclamation of Peace. those who desire to retire immediately on their accounts being Settled shall receive their
                            discharges & one Months pay with Provision to carry them to their States where Officers shall conduct them.
                        6. The Soldiers engaged for other terms will remain with their Corps ‘till the Period fixed for the general
                            dismission. They shall then receive three Months Pay—a final discharge and shall be conducted to their respective States
                            by their Officers—being furnished with Provisions.
                        N.B. All Officers from Ensign to Lieut. Colo. inclusive who have not been promoted since the Alliance with
                            france shall be promoted One Grade before their dismission—The Badges of Honour to be distributed, to such Soldiers as
                            have merited them, before their dismission.

                    